Error is assigned upon the refusal of charges numbered 3 and 4 in appellant's motion for a new trial. We need not inquire as to the propositions of law asserted in these charges, for there is no bill of exceptions, nor is the court's oral charge set out in the record, as it should be. In this state of the record, reversible error cannot be affirmed of the trial court's ruling in respect of these charges. These charges may have been inapt to the case made by the evidence, or they may have been fully covered by the court's oral charge. One purpose of Act Sept. 25, 1915 (Acts 1915, p. 815), amending *Page 466 
section 5364 of the Code, was to prevent reversals in cases of this sort — cases in this category.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.